Citation Nr: 0503195	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 and 38 C.F.R. 
§ 3.22.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
December 1945.  The veteran died in March 2000, and the 
surviving spouse is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
the cause of the veteran's death and that denied entitlement 
to DIC under the provisions of 38 U.S.C. § 1318.  

In July 2003, the Board remanded the case to obtain an 
addendum medical opinion, which was accomplished in December 
2003.  This matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran died in March 2000; the March 2000 death 
certificate states that the immediate cause of death was 
massive myocardial infarction and lists no antecedent cause 
of death.  

2.  The medical evidence shows that myocardial infarction 
manifested for the first time many years after active 
service. 


3.  The medical evidence does not include a nexus opinion 
relating myocardial infarction to active service or the first 
year after service or to a service-connected shell fragment 
wound of the left leg with below the knee amputation; a shell 
fragment wound of the right foot, Muscle Group X; or 
degenerative arthritis of the lumbosacral spine.  

4.  At the time of the veteran's death in March 2000, service 
connection had been established for: a shell fragment wound 
of the left leg with below the knee amputation as 40 percent 
disabling from December 23, 1945; a shell fragment wound of 
the right foot, Muscle Group X, as 30 percent disabling from 
December 23, 1945; and degenerative arthritis of the 
lumbosacral spine as 40 percent disabling from May 19, 1999.  
The combined rating for the service-connected disabilities 
was 60 percent from December 23, 1945 and 80 percent from May 
19, 1999.  

5.  At the time of his death, the veteran had no claims 
pending, and he was neither receiving nor entitled to receive 
compensation for disabilities rated totally disabling.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.312 (2004).  

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. § 3.22 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the appellant in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The appellant received a VA medical opinion in August 2001 
and an addendum medical opinion in December 2003.  The 
appellant and her representative filed several lay statements 
with the RO, and the appellant and her son provided sworn 
testimony at a May 2001 regional office hearing.  

The June 2000 statement of the case and the October 2001, 
March 2003, and June 2004 supplemental statements of the case 
informed the appellant of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
appellant was informed that it was her responsibility to 
identify health care providers with specificity, that it was 
her responsibility to provide the evidence in her possession 
that pertained to the claims, and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claims.  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for the cause of the 
veteran's death

The appellant believes that she is entitled to service 
connection for the cause of the veteran's death.  She 
believes that a service-connected shell fragment wound of the 
left leg with below the knee amputation; a service-connected 
shell fragment wound of the right foot, Muscle Group X; or 
service-connected degenerative arthritis of the lumbosacral 
spine ultimately contributed to the veteran's death from 
massive myocardial infarction in March 2000.  

The appellant and her son have repeatedly contended that 
service-connected disabilities prevented the veteran from 
exercising and that lack of exercise led to hypertension and 
heart disease that hastened the veteran's death.  In the 
alternative, the appellant and her son have repeatedly 
contended that scar tissue or a retained foreign body broke 
loose, traveled to the heart, and caused the heart attack 
that killed the veteran.  In an August 2000 lay statement and 
in May 2001 testimony, the appellant further asserted that 
the veteran suffered from post-traumatic stress disorder 
(PTSD) from his physical ordeals and that PTSD hastened the 
veteran's death.  

In order to establish service connection for the cause of the 
veteran's death, the appellant must show that a service-
connected disability was the principal or contributory cause 
of the veteran's death.  38 C.F.R. § 3.312(a).  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In order to constitute the 
contributory cause of death it must be shown that a service-
connected disability contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
3.312(c)(1).  

Generally, to establish service connection for the cause of 
the veteran's death, the appellant must show that at least 
one of the principal or contributory causes of death was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

To establish direct service connection for the cause of the 
veteran's death, the appellant must show that a disability 
listed as a principal or contributory cause of death was a 
current disability at the time of the veteran's death, that 
the principal or contributory cause of death was diagnosed or 
treated in service, and that a medical professional linked 
the principal or contributory cause of death to active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To establish presumptive service connection for chronic 
disease, the appellant must show that a principal or 
contributory cause of death was a current disability at the 
time of the veteran's death and that the principal or 
contributory cause of death manifested to a compensable 
degree within the presumptive period from the date of 
separation from service.  In this case, the presumptive 
period for a cardiovascular or psychiatric disorder was the 
first year following service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. § 3.307(a)(3), 3.309(a).  

To establish secondary service connection, the appellant must 
show that a principal or contributory cause of death was a 
current disability at the time of the veteran's death and 
that a medical professional linked the principal or 
contributory cause of death to a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Moreover, ischemic 
heart disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-
connected amputation or amputations.  38 C.F.R. § 3.310(b).  

Certainly, the appellant has shown that massive myocardial 
infarction, which was the only cause of death listed on the 
March 2000 death certificate, was a current disability at the 
time of the veteran's death.  A valid claim requires proof of 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The March 2000 death certificate stated that the 
immediate cause of death was massive myocardial infarction 
and listed no antecedent cause of death.  

In addition, the appellant has shown that a shell fragment 
wound of the left leg with below the knee amputation; a shell 
fragment wound of the right foot, Muscle Group X; and 
degenerative arthritis of the lumbosacral spine were current 
disabilities at the time of the veteran's death.  See 
Brammer, 3 Vet. App. at 225.  A January 1946 rating decision 
granted service connection for a gunshot wound to the left 
leg with amputation permitting prosthesis and for a gunshot 
wound to the right foot, Muscle Group X, and an October 1999 
rating decision granted service connection for degenerative 
arthritis of the lumbosacral spine.  Therefore, the appellant 
has shown that a shell fragment wound of the left leg with 
below the knee amputation; a shell fragment wound of the 
right foot, Muscle Group X; and degenerative arthritis of the 
lumbosacral spine were current disabilities at the time of 
the veteran's death.  

In addition, a September 1999 clinic note, just six months 
before the veteran's March 2000 death, included a history of 
ten years of hypertension.  The veteran was on blood pressure 
medication in August 1997, and the diagnoses from May 1995 to 
May 1999 included hypertension.  In spite of the appellant's 
assertions, the veteran's medical records included no 
diagnoses of post-traumatic stress disorder or of any 
psychiatric disorders.  

Direct service connection and presumptive service connection 
for a chronic disease are not in order because the medical 
evidence shows no diagnosis or treatment for massive 
myocardial infarction, hypertension, or any cardiovascular 
disorder in service or within the first year after service 
and includes no nexus opinion relating any of these 
disabilities to active service or the first year after 
service or a service-connected disability.  

Instead, service medical records show that the veteran's 
cardiovascular system was normal at the July 1944 induction 
examination, and there was no mention of myocardial 
infarction, hypertension, or any cardiovascular disorder at 
over 25 clinic visits from February 1945 to December 1945.  
According to March 1945 and December 1945 x-rays, the veteran 
had a healthy chest.  A December 1946 VA examination report, 
which was generated one year after service, was also silent 
about myocardial infarction, hypertension, and any 
cardiovascular disorder.  

In fact, the evidence showed that massive myocardial 
infarction was first documented in March 2000, over 50 years 
after service, and hypertension was first documented in 1989, 
over 40 years after service.  The record included no medical 
opinion stating that massive myocardial infarction, 
hypertension, or any cardiovascular disorder was the result 
of an in-service event or a service-connected disability.  

The August 2001 VA examiner reviewed the claims folder and 
opined that it was highly speculative and tenuous to suggest 
that the veteran's fatal infarction had been caused by 
dislocation of scar tissue or a retained foreign body or that 
restricted mobility contributed to hypertension and heart 
disease that led to death.  The August 2001 VA examiner also 
found it difficult to identify accepted risk factors such as 
smoking, hyperlipidemia, diabetes, etc. in the veteran's 
medical records and concluded that there was no reasonable 
doubt in favor of the appellant's claim.  After reviewing the 
claims folder, the December 2003 VA examiner concurred with 
the August 2001 VA examiner.  She cited forms of exercise 
available to people with amputations and stated that the 
veteran's below-the-knee amputation had not kept him from 
exercising.  She also opined that it was a medical 
impossibility for a heart attack to have been caused by a 
mass in the veteran's heel breaking loose and reaching his 
heart.  Consistent with the August 2001 and December 2003 VA 
medical opinions, the veteran's heart had regular sinus 
rhythm in August 1997 and September 1999, and a VA 
electrocardiogram was normal and the veteran had no chest 
pain in September 1999.  Under the circumstances, direct 
service connection and presumptive service connection for a 
chronic disease are not in order.  

Secondary service connection is not justified because the 
evidence includes no medical opinion relating the cause of 
the veteran's death, which is massive myocardial infarction, 
to a service-connected disability.  The June 1999 VA spine 
examiner found no evidence to establish a diagnosis for any 
pathophysiologic or anatomic specified diseases of the right 
ankle, left or right knee, or left or right hips, other than 
left lower extremity demineralization, and the December 2003 
VA examiner opined that a review of the medical records 
identified no evidence that the veteran's death was due to a 
service-connected disability.  Moreover, the presumptive 
provisions of 38 C.F.R. § 3.310(b) did not apply because the 
evidence did not show amputation of one lower extremity at or 
above the knee or amputations of both lower extremities at or 
above the ankles.  

For all these reasons, the overwhelming weight of the 
evidence is against the claim, and entitlement to service 
connection for the cause of the veteran's death must be 
denied.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
and 38 C.F.R. § 3.22

38 U.S.C. § 1318 provides that VA shall pay benefits, in the 
same manner as if the veteran's death had been service-
connected, to the surviving spouse of a veteran who dies not 
as the result of his own willful misconduct, and who at the 
time of death was in receipt of or "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling provided - (1) the disability was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  "Totally 
disabling" includes a total rating based upon individual 
unemployability.  See 38 C.F.R. §§ 3.22, 4.16 (2004).  

Here, the veteran was neither receiving, nor entitled to 
receive, compensation at the total (100 percent) rate when he 
died.  At the time of the veteran's death in March 2000, 
service connection had been established for: a shell fragment 
wound of the left leg with below the knee amputation as 40 
percent disabling from December 23, 1945; a shell fragment 
wound of the right foot, Muscle Group X, as 30 percent 
disabling from December 23, 1945; and degenerative arthritis 
of the lumbosacral spine as 40 percent disabling from May 19, 
1999.  The combined rating for the service-connected 
disabilities was 60 percent from December 23, 1945 and 
80 percent from May 19, 1999.  When he died, the veteran had 
no claims pending, and he was neither receiving nor entitled 
to receive compensation for disabilities rated totally 
disabling.  

The basic legal requirements for establishing entitlement to 
benefits under 38 U.S.C. § 1318 are not met.  Hence, that 
benefit must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
and 38 C.F.R. § 3.22 is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


